268 F.2d 221
Wilbert Thomas ARBUCKLEv.UNITED STATES of America.
No. 6099.
United States Court of Appeals Tenth Circuit.
March 27, 1959.

Appeal from the United States District Court for the Western District of Oklahoma.
Paul W. Cress, U. S. Atty., and Erwin A. Cook, Asst. U. S. Atty., Oklahoma City, Okl., for appellee.
Before BRATTON, Chief Judge, PICKETT, Circuit Judge, and KNOUS, District Judge.
PER CURIAM.


1
Affirmed without written opinion, on the ground that the questions raised in the motion filed under the provisions of Title 28 U.S.C. § 2255 could only be reviewed by direct appeal.